sss=ss s s s                                         s~,




                                                                                                                                Qciss'~s'\~PO~~
                                                                                  OFFICIAL BUSINESS
                                                                                  STATE OF TEXAS    @~                          z::J~~~~4~""'
                                                                                                                                      4~~s
                                                                                                                                        ~         P11NEV BOWES

                                                                                  PENALTY FOR       ~d
                                                                                                    1/)ts                        02 1M  . $ 00.40 6
                                                  ,                            \. PRIVATE USE       ~~                          000427959s6    DEC18 2014
P.O. BOX 12308, CAPITOL STATION                                                                                           '     MAILED FROM ZIP CODE 78 701
                                             ''L)                           i. s (\'                               a.U:
    AUSTIN, TEXAS 78711               ~s I   "i       J                     .c,,;i
                                  /      !I \
                                       \'t0,                      ', r,(C'7%~
                                  '                               ,,\\'4s1 s \)
                                                                  ,i\'\ ~

                                             " A"
                                        Ii

                                               . \""i)..)
                                                                            RE: WRs80,867s01
                                                      \       }
                                                          's~'

                                                                        TONY ALLEN WILBURN
                                                                      i.BOYD UNITs TDC #1807746
                                                                                                                                                     s T!=
                                                                                                                                                     ii s.         .:;;l
                                                                                                                                                                   s'
                                                                                                                                                                 ..~i.~
                                                                                                                                                                   i.!
                                                                                                                                                                  ,i~
                                                                                       s~C:Ci SfiL.!R   i. i .~:     ?S8:f.:J                                    : :~
                                                                                                                                                                    'j
                                                                                                                                                                  .,'I




                                                                                                                    '